Title: Continental Congress Report on the Claim of Baron von Steuben, 30 December 1782
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] December 30, 1782
The Committee to whom was referred the letter from Major General The Baron De Steuben having conferred with him thereupon, submit to the consideration of Congress the following facts, resulting from the communications made to them supported by the testimonials of the Commander in Chief and many other principal officers of the army:

First. That the Baron De Steuben was in Europe possessed of respectable military rank and different posts of honor and emolument, which he relinquished to come to America and offer his services, at a critical period of the war, and without any previous stipulations.
Secondly. That on his arrival here he actually engaged in the army in a very disinterested manner and without compensations similar to those which had been made to several other foreign officers.
Thirdly. That under singular difficulties and embarrassments, in the department in which he has been employed he has rendered very important and substantial services by introducing into the army a regular formation and exact discipline and by establishing a spirit of order and œconomy in the interior administration of the Regiments, which besides other advantages, have been productive of immense savings to The United States.
That in the commands in which he has been employed he has upon all occasions conducted himself like an experienced and brave officer.
Your Committee are therefore of opinion that the sacrifices and services of the Baron De Steuben justly entitle him to the distinguished notice of Congress, and to a generous compensation whenever the situation of public affairs will permit.
Your Committee further report that the Baron De Steuben has considerable arrearages of pay due to him from these states on a liquidated account, and that having exhausted his resources in past expences, it is now indispensable that a sum of money should be paid to him for his present support and to enable him to take the field another campaign, and propose that the sum of two thousand four hundred dollars be paid to him for that purpose and charged to his account aforesaid. Your Committee observing that from the nature of the department, in which The Baron De Steuben is employed, he is under the necessity of making frequent journies, by which he incurs an additional expence and is often deprived of the allowance of forage to which he is entitled, propose
That he be allowed three hundred dollars per Month in lieu of his extra pay, and of subsistence and forage for himself and family (including waggon as well as saddle horses), and that these allowances hereafter cease.
 